Citation Nr: 1812408	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with degenerative joint disease (hereinafter "lumbar spine disability").

2.  Entitlement to service connection for cervical strain (claimed as neck condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1968, and from November 1968 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  December 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A December 2012 rating decision granted a 10 percent rating for the Veteran's service-connected lumbar spine disability, effective September 28, 2011.  An April 2013 rating decision denied service connection for cervical strain (claimed as neck condition).

New information was added to the claims file, both by the Veteran and by the VA, after the RO's latest adjudications of the Veteran's lumbar spine and cervical conditions.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then the new evidence is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeals for both the claims at issue were received in April 2014 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, a waiver of additional evidence submitted by the Veteran is not necessary.  In addition, in a January 2018 Informal Hearing Presentation, the Veteran's representative, Disabled American Veterans, explicitly waived AOJ review of all new evidence added to the appellate record. Therefore, the Board may proceed with adjudication of the claims on appeal. 


FINDINGS OF FACT

1.  During the appellate period, the available evidence of record does not demonstrate that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The available evidence of record does not demonstrate that the Veteran has a current diagnosis of cervical neck strain (claimed as neck condition) that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar spine degenerative disc disease with degenerative joint disease, have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2017).

2.  The criteria to establish service connection for cervical strain (claimed as neck condition), have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  Thus, adjudication of the Veteran's claims at this time is warranted.

The VA has also satisfied its duty to assist the Veteran in the development of his claims for entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with degenerative joint disease, and entitlement to service connection for cervical strain (claimed as neck condition).  The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board notes that many of the Veteran's service treatment records (STRs) and service personnel records, and also an early portion of the claims file itself, are missing and could not be found.  The VA has conducted an exhaustive search for the Veteran's service treatment records and service personnel records and has deemed them unavailable, and has also rebuilt the early claims file to the best of its ability.  For example, in October 2012, the VA sent the Veteran a letter informing him that his STRs and the claims file were lost, and asking the Veteran to supply any records he had in his possession.  The Veteran did subsequently supply copies of some of the records.  A December 21, 2012 VA memo regarding "Formal Finding on the Unavailability of Service records" documented the VA's efforts to locate the Veteran's service records and concluded they were unavailable, stating all efforts to obtain the needed information had been exhausted and further attempts were futile.  This memo also noted that the VA had attempted to rebuild the Veteran's claims file.   
 
Therefore, although the file now contains a portion of the Veteran's service treatment and personnel records, the Veteran's complete service treatment and personnel records are not available.  In addition, a portion of the early claims file remains unavailable.

In a case, as here, where some of the Veteran's STRs are unavailable through no fault of his, there is a heightened obligation for the VA to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But having said that, the Board must also reiterate that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the legal threshold for proving a claim.  When a claimant's medical records have been lost or destroyed, the case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64, 68 (1995); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In addition, the Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion, when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded VA examinations for each of his claimed conditions.  The examiners, medical professionals, listened to the Veteran's assertions and performed thorough examinations.  As such, the Board finds the VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Board finds that the VA has satisfied all statutory and regulatory notice and duty to assist requirements.  Thus, adjudication of the Veteran's claims at this time is warranted.

In adjudicating the claims, the Board notes that it has reviewed all of the available evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning each of the claims.

Increased Rating for Lumbar Spine Degenerative Disc Disease 
with Degenerative Joint Disease

The Veteran asserts that his lumbar spine disability is more severe than reflected in the current 10 percent rating. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such diseases or injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. § 4.40 and 4.45.  The diagnostic codes (DC) pertaining to range of motion (ROM) do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (Veteran may be entitled to higher disability rating than supported by the mechanical application of the schedule where there is evidence his or her disability causes additional functional loss, including due to pain or during flare ups).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32 . 

Thus, when rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74  (2010).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease, the following ratings will apply:

A 10 percent rating is given for, in pertinent part, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is given for, in pertinent part, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is given for, in pertinent part, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is given for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is given for unfavorable ankylosis of the entire spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017). 

Under the General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, DC 5243, "incapacitating episodes" are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  DC 5243, Note (1).  Under DC 5243, a 20 percent rating is given if the condition has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is given if the condition has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the highest available rating, is given if the condition has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In the December 2012 rating decision, the lumbar spine disability rating was increased to 10 percent disabling under Diagnostic Codes 5010-5242, effective September 28, 2011.  The next highest available potential rating for the Veteran's back disability would be 20 percent, which requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In this case, the evidence fails to support a finding that the Veteran's lumbar spine disability met or more nearly approximated the 20 percent rating criteria during the appellate period.  A December 2010 VA treatment record, for a visit to establish care through the VA, stated that the Veteran occasionally had some low back discomfort, but nothing that affected his activities of daily living, and also noted the Veteran had no bowel or bladder problems.  This December 2010 treatment record did not record any range of motion (ROM) measurements, and did not mention muscle spasm, guarding, or any of the other 20 percent symptoms.  In 2012, other VA treatment records reported chronic low back pain and a series of physical therapy treatments, with one May 2012 record reporting the Veteran said the pain flared off and on, and others reporting lower grade pain with spikes of sharp pain, helped by the physical therapy.  Another May 2012 VA treatment record for a sudden onset of increased pain stated that the Veteran reported he had had intermittent back pain since his original 1972 injury.  This May 2012 record stated that, during this episode of suddenly increased pain, the Veteran had tenderness in one spot near his lumbar spine, walked somewhat stiffly but was able to ambulate, was able to toe and heel walk without difficulty, and had no incontinence.  A June 2012 VA physical therapy consult note reported chronic low back pain with a recent exacerbation, and although this note did not record full ROM measurements, reported the Veteran had forward flexion of fingers to feet, backward bending of 20 degrees with mild pain, and side bending of 20 degrees, with no incontinence.  Another June 2012 VA treatment record, for a neurology consult, noted the Veteran's gait was stable, and indicated his gait was normal.  Several times over the years, the Veteran received lumbar epidural steroid injections for his back pain, and one July 2012 VA record related to the injections noted that he was very active, a courier, and walked a lot.  

A March 2014 VA annual physical noted the Veteran had a normal gait, and noted  the Veteran reported that he exercised a lot and that he had chronic intermittent low back pain, but with no new related concerns today.  In a December 2014 VA physical rehabilitation consult, although the Veteran reported his pain on that day as 1+/10, the Veteran also said his back pain could be so great it "can bring me to my knees."  This December 2014 report noted the Veteran's back condition was chronic, with episodic exacerbations, and noted lumbrosacral tenderness, no asymmetry, and ROM limitation at the end range of the lumbar spine, although no ROM measurements were recorded.  In a March 2015 VA annual physical, the Veteran reported that his back was "not great," with chronic low back pain.  He tried to stay limber, exercising daily by running, toning, and weight lifting.  The March 2015 VA physician noted that the Veteran's spine was visually aligned, with "ROM intact spine and extremities," no joint tenderness, and a normal gait.  In an April 2016 VA annual physical, the report stated that the Veteran denied musculoskeletal pain or weakness, had no incontinence, and that for musculoskeletal the Veteran had "Full range of motion," although no measurements were recorded.

In October 2012, the Veteran was afforded a VA examination for his back (thoracolumbar spine) conditions.  The VA examiner performed an in-person examination and found the Veteran had a diagnosis of lumbar spine degenerative disc disease with degenerative joint disease, with a date of diagnosis of 2010.  Under medical history, the VA examiner stated that, based on record review, the Veteran had had increasing low back pain without radiation, weakness or numbness recently, and stated that the Veteran reported that he currently had constant back pain, that ranged from mild to severe (sudden pain and having to crawl to the bathroom).  The Veteran did report flare ups, and described that he couldn't lift over 35 pounds or shovel heavy snow, and that he could walk 5 miles but had to stop every 1-2 miles due to back pain.  He was only able to sit 30 minutes before back pain caused him to get up and stretch.

In the October 2012 VA examination, the Veteran had forward flexion of 70 degrees, and a combined ROM of 220 degrees.  For all the ROM measurements, there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions, with the exact same ROM measurement results, and no additional limitation in ROM following repetitive use testing.  The VA examiner found that the Veteran did have functional loss or impairment of the thoracolumbar spine, noting that the Veteran had less movement than normal.  The VA examiner, however, found no weakened movement, excess fatigability, incoordination, pain on moment, disturbance of locomotion, interference with weight-bearing, or other listed symptoms.  The VA examiner found localized tenderness to the right lower lumbar area, but no guarding or muscle spasm.  The VA examiner found the Veteran had radiculopathy in the form of mild numbness to his left lower extremity only.  The Veteran had no other neurologic abnormalities or findings related to his thoracolumbar spine condition, such as bowel or bladder problems.  The Veteran had IVDS of the thoracolumbar spine, but had had no incapacitating episodes over the last 12 months.  The Veteran occasionally used a brace for back support while walking.  The Veteran had documented arthritis, and a June 2012 MRI showed multilevel degenerative disc disease and degenerative joint disease and spinal stenosis, most severe at L3-4 and L4-5.  The VA examiner found that the Veteran's thoracolumbar spine condition had an impact on his ability to work, explaining that the Veteran was a part-time hospital courier moving lightweight objects, working two 10+ hour days per week.  The examiner stated that the Veteran was able to do this work part time, but would not be able to do it full time, due to back pain.  

In March 2016, the Veteran was afforded another VA examination for his back condition.  The VA examiner found that the Veteran had diagnoses of lumbosacral strain (diagnosed November 1972), degenerative arthritis of the spine, IVDS, spondylosis of multiple sites in the spine (diagnosed March 1987), and lumbar disc disorder with myelopathy (diagnosed June 2012).  The examiner found severe degenerative disc disease and moderately severe lumbar spinal stenosis.  The Veteran had sharp, mid thoracolumbar pain when sitting/driving for about 10 minutes.  This increased until it was severe by 40 minutes, and the Veteran had to stand up or lie down.  The pain was also brought on by moderate lifting or brisk walking.  The Veteran reported he could not perform heavy lifting and could not run, due to excruciating back pain.  The Veteran also reported functional loss or impairment of his thoracolumbar spine, citing to the same symptoms above.

In the March 2016 VA examination, the Veteran did report flare ups, which the Veteran described as increased pain with the activities described above.  Also, the Veteran would get occasional lumbar spasm without obvious new injury, and this more severely limited all movement for 1-2 days, with the Veteran still able to move, but very slowly and stiffly.  The examination was not conducted during a flare up, but, based on all the evidence, the VA examiner concluded that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare ups.  

The March 2016 VA examination measured forward flexion at 90 degrees, with a combined ROM of 230 degrees.  The VA examiner found that ROM did not contribute to a functional loss.  The examiner stated that pain was noted on the examination on forward flexion, but found that pain did not result in or cause a functional loss.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or ROM after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner found mild tenderness of bilateral L2-L5 paraspinal muscles.  He had no guarding or muscle spasm.  The Veteran had no radiculopathy pain or symptoms, no ankylosis, and no other neurological abnormalities related to his thoracolumbar spine, such as bowel or bladder problems.  The Veteran did have IVDS, but with no episodes requiring bed rest prescribed by a physician in the past 12 months.  He did not use any assistive devices.  The Veteran's thoracolumbar spine condition had an impact on his ability to work, as he had very limited sitting duration and moderately limited lifting and carrying ability. 

The Board finds that a rating in excess of 10 percent is not warranted at any point in the appellate period, because the available medical evidence of record does not show that the Veteran ever had flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In addition, when determining the severity of musculoskeletal disabilities, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain or painful motion, limited or excess movement, weakness, incoordination, and premature or excess fatigability, particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.40, 4.45, 4.59.  The Board has considered these additional factors, and finds that they do not warrant a higher rating level in this case.  For example, although the Veteran does have flare ups, both the October 2012 and March 2016 VA examinations found no excess movement, weakness, incoordination, or premature or excess fatigability, both found that pain did not limit the Veteran's ROM, and both found that there was no additional limitation in ROM after repetition.    

Similarly, the recent guidance of the U.S. Court of Appeals for Veterans Claims that VA examiners should provide an opinion as to additional functional loss during flare ups of musculoskeletal disability, does not change the result here.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Although the Veteran does have flare ups, the March 2016 VA examiner considered the effects of the Veteran's flare ups and concluded that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare ups.

Under the General Rating Formula, objective neurologic abnormalities associated with the spinal disability are to be rated separately under the appropriate diagnostic code.  The Board notes that the Veteran is separately service-connected for radiculopathy secondary to his service connected lumbar spine disability.  Therefore, the Board will not address neurologic manifestations as they are already being compensated.  Duplicate compensation for the same symptoms is pyramiding, which is not permitted.  38 C.F.R. § 4.14 (2017).  No additional neurological manifestations related to the Veteran's lumbar spine disability are noted within the medical evidence of record.

Turning to DC 5243 (IVDS), the next highest possible disability rating under this alternate diagnostic code above the Veteran's existing 10 percent rating, would be 20 percent.  Under DC 5243, a 20 percent disability rating requires that the condition had incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  There are no private or VA treatment records, or any VA examinations, documenting such incapacitating episodes during this time period.  

The Veteran has made statements regarding the severity of his lumbar spine condition.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing chronic back pain or painful flare ups.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations and in other medical records are accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions . . . is, in the first instance, within the province of the adjudicators," i.e., the Board).

In sum, the available medical evidence shows that the Veteran's lumbar spine degenerative disc disease with degenerative joint disease did not meet the criteria for a rating in excess of 10 percent at any point during the appellate period and the claim for a higher rating is denied.

Service Connection for Cervical Strain (Claimed as Neck Condition)

The Veteran seeks entitlement to service connection for cervical strain, originally claimed as neck problems or a neck condition.  The Veteran has stated the condition started in service in 1985, and that he has been dealing with it since.

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, as an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For a showing of continuity of symptomatology, however, the showing must still be made during the period of service or within one year after separation from service.  

It should also be noted that the Code of Federal Regulations section laying out "Principles Relating to Service Connection" to allow compensation for chronic diseases states:  "This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'"  38 C.F.R. § 3.303(b).

The available in-service medical records show only one record of any neck problem.  An October 1985 emergency note documented that the Veteran was treated for "Pain in Neck."  The Veteran was noted to have range of motion of about 30 degrees each way.  The handwritten notes appear to say that this was a "recurring problem," but without explanation.  The notes also appear to say that it worsened last night, and that there was no trauma.  The diagnosis was noted as cervical spasm, and the Veteran was prescribed medication, moist heat to neck, and rest.  The Veteran was returned to Full Duty, without any modification.

The available in-service records also include one single page of a February 1988 Report of Medical History form, prepared while the Veteran was in service.  The rest of the form is missing.  In Section 25, "Physician's summary and elaboration of all pertinent data," the examiner lists a long string of the Veteran's physical ailments and events, going back to childhood mumps and chickenpox, and including the Veteran's recurrent low back pain since 1972, among many other issues.  The entry is incomplete, as the list breaks off and continues on another, missing sheet, but in the long list of ailments on the available page, there is no mention of any neck or cervical issues.
 
Post-service, the available treatment records do not mention complaints of, treatment for or problems with the Veteran's neck until July 2002.  In July 2002, private medical treatment records for a healthcare maintenance physical report that the Veteran said that, over the last week, he had been having more muscle pain and spasms within his neck.  The Veteran said he did not know whether he had slept on it wrong.  He had been using some ibuprofen and heat, which helped some.  The record does not report that the Veteran linked this to his service and does not indicate that the Veteran said this was a chronic or long-term problem.

The next available record of any neck issue is not until April 2011, when several VA treatment records from the same day show that the Veteran reported to the emergency department with left sided neck pain that he said had started the morning before.  One record reports that the left side of his neck was in spasm.  The Veteran stated, "I must have slept wrong yesterday because when I woke up, my neck hurt."  The Veteran said this was not the result of an accident, and denied any trauma.  He said he was unable to sleep the night before because the pain intensified when he lay down, and he said he was unable to turn his head to the left.  The Veteran said he had taken Tylenol #3 the day before, with no relief.  The records state that, after a shot of Toradol, the Veteran was able to move his neck with good range of motion, and at discharge from the emergency department the Veteran reported his pain was decreased by half and he felt much better.  The Veteran was given a discharge diagnosis of neck sprain, was prescribed alternating heat and ice, ibuprofen, and a muscle relaxer, and was told to return if there was no improvement.  As noted, all the records relating to this April 2011 incident are on one day, and there are no available records showing the Veteran sought follow-up treatment for this April 2011 incident beyond this one visit.  In addition, the records do not report that the Veteran linked this neck incident to his service, and do not indicate that the Veteran said this was a chronic or long-term problem. 

After this, the next available record of any neck problem is in late October 2011, when the Veteran had private physical therapy for neck pain.  The handwritten October 2011 initial evaluation record reports that the Veteran stated he started having neck pain about one week before, and might have slept wrong.  The handwritten record appears to list an assessment of upper cervical strain.  In November 2011, several other handwritten records from the same private physical therapy clinic report that the Veteran's neck was "much improved" and "doing good."  One note, only partially legible, seems to report that the Veteran said stress was affecting his neck.  All the available physical therapy treatment records from this private facility cover a span of under three weeks, rather than reflecting a long-term record of treatment for neck problems.  It should also be noted that there is nothing in these records indicating the Veteran linked the problem to his service, or said it was a chronic or long-term problem.

In February 2013, the Veteran was afforded a VA examination for neck (cervical spine) issues.  The VA examiner conducted an in-person examination and reviewed the claims file.  The examiner found that that the Veteran had been diagnosed with cervical strain in 1985.  In describing the Veteran's medical history, the VA examiner stated the Veteran reported he had strained his neck while working on aircraft in 1985, and that the Veteran noted some stiffness in driving over the years.   In terms of current functional impact, the VA examiner found that any cervical spine (neck) condition had no impact on the Veteran's ability to work.  After completing his examination, the VA examiner concluded that the Veteran's claimed neck condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The VA examiner explained that the Veteran had an episode of neck pain with spasm in October 1985 while working on aircraft.  The examiner stated that this did not appear to have been a chronic pattern in service, based on record review and the interview of the Veteran during the examination.  The examiner noted that Veteran has some mild neck stiffness while driving, which is likely related to other factors after 1988 (i.e., the date the Veteran separated from service).  

Finally, an April 2016 VA treatment record for an annual examination noted that the Veteran's neck was supple, with full range of motion.  (No measurements were provided.)

Turning to the Veteran's assertions, as noted, the Veteran has stated he has a neck condition that started in service in 1985, and he asserts that he has been dealing with it since.  In his April 2014 VA Form 9 appeal, the Veteran stated that although he was not seen for his neck, it was still a problem that was partially treated by the same medication he was taking for his back condition.  It must be noted, however, that the first available evidence that the Veteran ever attempted to link any current neck condition to service is when the Veteran first filed for disability compensation for "neck problems" in his September 2011 claim form.  There is no available documentation at any time before that, that the Veteran ever indicated any neck condition was related to service.

The available evidence as a whole shows that the Veteran had an incident of neck pain or cervical spasm in October 1985, while in service.  Although the October 1985 STR has a handwritten notation that this is a "recurring problem," there are no other available in-service treatment records showing a neck or cervical condition.  In addition, the Veteran was returned to full duty from this medical visit.  There is no record showing the Veteran had neck symptoms again until July 2002, over 13 years after separating from service in November 1988.  After the July 2002 treatment, the Veteran apparently did not seek treatment again until April 2011, and then October 2011.  In each of these apparently relatively short-term treatments in 2002 and 2011, the Veteran is reported to have said that the pain started shortly before that particular medical visit, and in each the Veteran is reported to have said he must have slept on his neck "wrong."  In none of these post-service medical treatments did the Veteran ever mention a connection to service, or say that any neck problem was a chronic, long-term, or continuing condition.  The Board also notes that, even in the October 2011 physical therapy visits, after the Veteran had just filed his September 2011 claim for service connection for a neck condition, the Veteran apparently did not indicate to the physical therapists that his neck condition was service-related or chronic, still saying only that it had started a week before and he had slept on it wrong.

In addition, the February 2013 VA examiner concluded, after an in-person examination and interview with the Veteran and a review of the available records, that any current neck condition that the Veteran had was less likely than not incurred in or related to service.  The Veteran has not offered any alternative medical nexus opinion that links any current neck condition to service.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical strain (claimed as neck condition).

Although the evidence may establish the first two elements required for a service connection, as the Veteran may have a current cervical strain or neck condition, and there is evidence establishing an in-service injury, there is no evidence of the third element required for service connection, namely, a causal relationship or nexus between any present disability and the in-service injury.  See also 38 C.F.R. § 3.303(b) (merely experiencing a symptom in service does not, without more, establish chronic disease in service or that a service connection is warranted).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a cervical strain or neck condition is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303; Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

Therefore, the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for cervical strain (claimed as neck condition), is denied.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with degenerative joint disease, is denied.

Entitlement to service connection for cervical strain (claimed as neck condition), is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


